           Case 1:20-cv-10470-JPC Document 10 Filed 04/12/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JEAN FRESNEL et al.,                                                   :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    20 Civ. 10470 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
UNDERWEST WESTSIDE OPERATING CORP. et al., :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiffs filed the Complaint on December 11, 2020. Dkt. 6. Defendants have not appeared

in this action, and the docket does not reflect whether Defendants have been served. Pursuant to

Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 90 days after the

complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time.” Fed. R. Civ. P. 4(m).

        Plaintiffs are ordered to file a status letter by April 26, 2021, describing (1) whether service

of the summons and complaint has been made on Defendants, and (2) if service has not been

effected on Defendants, whether Plaintiffs request an extension of time to serve Defendants. If

Plaintiffs request an extension of time to effect service, they shall include in their letter an

explanation of why there is good cause to excuse their failure to serve Defendants within the 90-

day deadline set by Rule 4(m). See Fed. R. Civ. P. 4(m) (“[I]f the plaintiff shows good cause for
          Case 1:20-cv-10470-JPC Document 10 Filed 04/12/21 Page 2 of 2


the failure, the court must extend the time for service for an appropriate period.”). If service of the

summons and complaint has been made on Defendants, Plaintiffs must file proof of service on the

docket no later than April 26, 2021.

       SO ORDERED.

Dated: April 12, 2021                                 __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  2
